DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Remarks/Arguments
Request for Continued Examination filed on 03/12/2021 is acknowledged.
Claims 1, 3, 5, 6, 9-12 and 14-16 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 9-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims 1 and 12 recite limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is “a cover plate entirely covering the plurality of vanes” (emphasis added).  Negative limitations or exclusionary proviso, that are not supported by the disclosure as filed, and introduced in a claim via an amendment in order to avoid the applied prior art in a rejection, must be rejected under 35 U.S.C.112, first paragraph, as "NEW MATTER".  Any negative limitation or exclusionary proviso must have basis in the original disclosure, MPEP 2173.05(i). It is noted that said limitation has been introduced in order to avoid the applied prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 9-12 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Hiromitsu et al (7,913,494) in view of Zupanc et al (7,065,972) and in further view of Sadasivuni (US 2019/0024901; priority date Jun 15, 2016 for EP 16151603.4).
In re Claim 1:  Hiromitsu teaches a swirler assembly (1, Figs. 2A/B) comprising: 
a base plate (3) having an opening (annotated for 5) at a center (see Fig. 2B) thereof; 
a plurality of vanes (annotated, see Fig. 3) arranged on a first region (annotated) of a surface of the base plate, the plurality of vanes being spaced apart from one another along a circumferential direction (see Fig. 2B) of the base plate;
a plurality of air injection holes (7) arranged in a second region (annotated) of the surface of the base plate and between adjacent vanes (along C1 and see Fig. 3 and col. 4 ll. 1-5) among the plurality of vanes (see Fig. 2B), the second region being located between the opening and the first region (see Fig. 4) of the surface of the base plate;


    PNG
    media_image1.png
    463
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    349
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    468
    476
    media_image3.png
    Greyscale

a cover plate (annotated) entirely covering the plurality of vanes (see Fig. 2A) so that the plurality of vanes are provided between the cover plate and the base plate (see Fig. 2A); and 
a shaft portion (annotated, it is noted that making a part separable, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C), it is further noted that element 5 also reads on the limitation “shaft portion”) inserted through the opening to support (intended use) the base plate,
wherein the plurality of air injection holes are formed to face in a first direction parallel (axial, C2 is parallel to C1, col. 3 ll. 61-63) with a longitudinal direction (axis C) of the shaft portion.

Zupanc teaches wherein the shaft portion (axial aft end portion of 11) comprises a plurality of fuel injection nozzles (16/18) formed to face in a second direction perpendicular to the first direction (in a radial direction, col. 4 ll. 51-57).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include fuel orifices in the annotated shaft portion of Hiromitsu In order to enhance mixing as taught by Zupanc, col. 4 ll. 51-57. . 
However, Hiromitsu in view of Zupanc does not teach wherein the cover plate is bent at a location adjacent to the shaft portion to surround the shaft portion such that a mixture of air from the air injection holes and fuel from the fuel injection holes flow through a space between the cover plate and the shaft portion.

    PNG
    media_image4.png
    334
    512
    media_image4.png
    Greyscale

Sadasivuni teaches (Figs. 4A, above) a shaft portion (61) and a cover plate (annotated) wherein the cover plate is bent at (annotated) a location adjacent to the shaft portion (61) to surround the shaft portion (see Fig. 4A) such that a mixture [0079] of air (F2) from the air injection holes (134) and fuel from 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to extend the shaft in Hiromitsu i.v. Zupanc’s apparatus such that a mixture of air from the air injection holes and fuel from the fuel injection holes flow through a space between the cover plate and the shaft portion in order to reduce nitrogen oxides (NOx) without compromising the overall efficiency of the combustor, [0013] and by having new location of the pilot flame is away from the burner surface enhancing stable combustion at wide load ranges, [0072] as taught by Sadasivuni.
In re Claim 3:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claim 1, above.  Hiromitsu further teaches wherein each of the plurality of vanes is arranged to be inclined (col. 3 ll. 56-58, sloping in radial direction, see Fig. 3) with respect to a radial direction of the base plate.
In re Claim 5:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claim 1, above.  Hiromitsu further teaches wherein the plurality of vanes comprise: 
a first vane (see Figs/ 2B and 3); and 
a second vane (several vanes arranged circumferentially) adjacent to the first vane, and 
wherein a set of air injection holes of the plurality of air injection holes is arranged in a portion of the second region extended from a region provided between the first vane and the second vane (see Figs. 2B and 3. and col. 4 ll. 1-5). 
In re Claim 6:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claims 1 and 5, above.  Hiromitsu further teaches wherein the set of air injection holes is arranged with respect to one another in a direction inclined (Hiromitsu teaches that the hole 7, equivalent to slot 16 in Figs. 5A/B, are along a direction radially inclined with the centerline C1,  Therefore slot 16 reads on several holes along that centerline C1.  The Examiner further notes that it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B. In the instant case, the duplication of parts consists of duplicating the single fuel line of Paul, feeding a single fuel 
In re Claim 9:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claim 1, above.   Zupanc’s apparatus being incorporated in Hiromitsu’ mixer, Zupanc further teaches wherein the plurality of fuel injection nozzles (16/18) are configured to inject fuel in a radial direction (col. 4 ll. 51-57).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include fuel orifices in the annotated shaft portion of Hiromitsu In order to enhance mixing as taught by Zupanc, col. 4 ll. 51-57. . 
In re Claim 10:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claims 1 and 9, above.  Zupanc’s apparatus being incorporated in Hiromitsu’s mixer, Zupanc further teaches wherein the shaft portion has a hollow rod shape (see Fig. 2), and comprises a fuel supply pipe embedded in an external wall of the shaft portion, the fuel supply pipe extending along a lengthwise direction of the shaft portion and configured to supply the fuel to each of the plurality of fuel injection nozzles (see Fig. 2). 
In re Claim 11:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claims 1 and 9, above.  Hiromitsu further teaches a cover plate (annotated) covering the plurality of vanes, the cover plate facing the base plate (see Fig. 2A) and Zupanc’s apparatus being incorporated in Hiromitsu’s mixer, Zupanc further teaches: wherein the plurality of fuel injection nozzles are located closer to the base plate (forward end of swirler 22, see Fig. 2) than to the cover plate (aft end of swirler 22). 
in re Claim 12:  Hiromitsu teaches a swirler assembly (1, Figs. 2A/B) comprising: 
a base plate (3) having an opening (annotated for 5) at a center (see Fig. 2B) thereof; 
a plurality of vanes (annotated, see Fig. 3) along a circumferential direction (see Fig. 2B), the plurality of vanes provided at an outer region (annotated first region) of the base plate in a radial direction of the base plate (see Figs. 2B and 3);
a plurality of air injection holes (7) arranged in an inner region (annotated second region) of the base plate and between two adjacent vanes (along C1 and see Fig. 3 and col. 4 ll. 1-5) among the vanes 
a shaft provided (annotated, it is noted that making a part separable, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), MPEP 2144.04 V C), it is further noted that element 5 also reads on the limitation “shaft portion”) through the opening; and
a cover plate (annotated) entirely covering the plurality of vanes (see Fig. 2A) so that the plurality of vanes are provided between the cover plate and the base plate (see Fig. 2A);
wherein the plurality of air injection holes are formed to face in a first direction parallel (axial, C2 is parallel to C1, col. 3 ll. 61-63) with a longitudinal direction (axis C) of the shaft.
However, Hiromitsu does not teach that the shaft comprises a plurality of fuel injection nozzles provided on an outer surface of the shaft, wherein the plurality of fuel injection nozzles formed to face in a second direction perpendicular to the first direction, and wherein the cover plate is bent at a location adjacent to the shaft to surround the shaft such that a mixture of the air and fuel from the fuel injection holes flow through a space between the cover plate and the shaft.
Zupanc teaches a plurality of fuel injection nozzles (16/18) provided on an outer surface of the shaft (axial aft end portion of 11), wherein the plurality of fuel injection nozzles (16/18) formed to face in a second direction perpendicular to the first direction (in a radial direction, col. 4 ll. 51-57).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include fuel orifices in the annotated shaft portion of Hiromitsu In order to enhance mixing as taught by Zupanc, col. 4 ll. 51-57. . 
However, Hiromitsu in view of Zupanc does not teach wherein the cover plate is bent at a location adjacent to the shaft portion to surround the shaft portion such that a mixture of air from the air injection holes and fuel from the fuel injection holes flow through a space between the cover plate and the shaft portion.
Sadasivuni teaches (Figs. 4A, above) a shaft portion (61) and a cover plate (annotated) wherein the cover plate is bent at (annotated) a location adjacent to the shaft portion (61) to surround the shaft portion (see Fig. 4A) such that a mixture [0079] of air (F2) from the air injection holes (134) and fuel from 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to extend the shaft in Hiromitsu i.v. Zupanc’s apparatus such that a mixture of air from the air injection holes and fuel from the fuel injection holes flow through a space between the cover plate and the shaft portion in order to reduce nitrogen oxides (NOx) without compromising the overall efficiency of the combustor, [0013] and by having new location of the pilot flame is away from the burner surface enhancing stable combustion at wide load ranges, [0072] as taught by Sadasivuni. 
In re Claim 14:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claim 12, above.  Hiromitsu further teaches wherein the plurality of vanes comprise: a first vane (see Figs/ 2B and 3); and a second vane (several vanes arranged circumferentially) adjacent to the first vane, and wherein a set of air injection holes of the plurality of air injection holes is arranged in a portion of the inner region extended from a portion provided between the first vane and the second vane (see Figs. 2B and 3. and col. 4 ll. 1-5).
In re Claim 15:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claims 1 and 9, above.  Zupanc’s apparatus being incorporated in Hiromitsu’s mixer, Zupanc further teaches: wherein the plurality fuel injection nozzles (16/18) are formed at a level of a lower portion of a vane (see Fig. 2), of the plurality vanes, close to the base plate (forward end of swirler 22, see Fig. 2) between the base plate and the cover plate.  
In re Claim 16:  Hiromitsu i.v. Zupanc i.v. Sadasivuni teaches the invention as claimed and as discussed for Claim 12, above.  Zupanc’s apparatus being incorporated in Hiromitsu’s mixer, Zupanc further teaches: wherein the plurality fuel injection nozzles (16/18) are formed at a level of a lower portion of a vane (see Fig. 2), of the plurality vanes, close to the base plate (forward end of swirler 22, see Fig. 2) between the base plate and the cover plate.  
Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741